Citation Nr: 0618275	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  00-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 26, 1955, rating decision that denied service 
connection for a stomach condition, then identified as a 
psycho-physiological gastrointestinal reaction.   

2.  Entitlement to an effective date prior to January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease. 

3.  Entitlement to an initial evaluation in excess of 40 
percent for chronic gastritis with peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2003 Order, the Court 
endorsed an October 2003 Joint Motion from the parties, 
vacated the portion of the October 2002 Board decision that 
denied an earlier effective date for the grant of service 
connection for the chronic gastritis with peptic ulcer 
disease and a rating in excess of 40 percent for that 
condition, and remanded these matters for readjudication 
consistent with the Joint Motion.  In May 2004, the Board 
remanded these matters to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, for requested 
development.   

This case was previously before the Board on appeal from a 
January 2000 RO rating decision, which, in pertinent part, 
granted service connection for chronic gastritis with peptic 
ulcer disease and assigned an initial 40 percent rating from 
January 31, 1997.  The veteran appealed for an increased 
rating and an earlier effective date, and the matters were 
addressed by the Board in October 2002.  [While the January 
2000 decision set the evaluation for the stomach disorder at 
0 percent effective in March 1999, the Board notes that 
subsequent decisions have placed into effect a 40 percent 
rating for the entire period from the effective date of 
service connection to the present.  The issue on appeal is 
whether a rating greater than 40 percent is warranted at any 
point during this period.]

This case is also before the Board on appeal from an October 
2004 RO decision, which, in pertinent part, found that there 
was no CUE in a January 26, 1955, RO decision that denied 
service connection for a stomach disorder.  While the veteran 
appealed a decision denying entitlement to a total disability 
rating based on individual unemployability (TDIU), he 
withdrew that claim by way of a June 2005 statement.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the Waco 
RO.


FINDINGS OF FACT

1.  The January 26, 1955, rating decision denying service 
connection for a stomach disorder was not inconsistent with 
evidence then of record; and the applicable statutory and 
regulatory provisions existing at the time were properly 
considered and applied.   

2.  The January 26, 1955, rating decision, in which the 
veteran's initial claim of entitlement to service connection 
for a stomach disorder was denied, does not include the kind 
of error of fact or law which would compel a conclusion that 
the result would have been manifestly different but for the 
alleged error. 

3.  In January 1955, the RO denied service connection for 
psycho-physiological gastrointestinal reaction.  The veteran 
was notified of the decision in February 1955 and did not 
appeal it.

4.  In April 1994, the veteran filed a petition to reopen the 
claim for service connection for gastritis.

5. In January 1996, the RO denied reopening the claim for 
service connection for a gastrointestinal disorder.  The 
veteran was notified that same month of the decision and did 
not appeal it.

6. On January 31, 1997, the veteran's representative 
submitted an informal petition to reopen the claim for 
service connection for a gastrointestinal disorder.

7.  Since the effective date of service connection, the 
veteran's service-connected chronic gastritis with peptic 
ulcer disease has been manifested by no more than moderately 
severe symptoms; it has not been shown to cause severe 
hemorrhages, large ulcerated areas, severe pain unrelieved by 
standard ulcer therapy, periodic vomiting, recurring melena, 
hematemesis, anemia, and weight loss; nor is it totally 
incapacitating or productive of a definite impairment of 
health. 


CONCLUSIONS OF LAW

1.  There was no CUE in the January 26, 1955 rating decision 
denying service connection for a stomach disorder.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 3.105 (2005). 

2.  The January 1955 rating decision, which denied service 
connection for psycho-physiological gastrointestinal 
reaction, and the January 1996 rating decision, which denied 
reopening the claim for service connection for a 
gastrointestinal disorder, are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).

3.  The legal criteria for an effective date prior to January 
31, 1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease have not been met. 38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

4.  The criteria for an evaluation in excess of 40 percent 
for chronic gastritis with peptic ulcer disease have not been 
met at any point since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.114, Diagnostic Codes 7304-7307 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  CUE

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

It is important to recognize what constitutes CUE and what 
does not.  CUE is a very specific and rare kind of error; it 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  In essence it 
is undebatable error.  To find CUE, the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at that time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.   
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations that previous adjudications improperly weighed or 
evaluated the evidence can never rise to the stringent 
definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993).  A finding of CUE requires that error, 
otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). 

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  

Here, the veteran's original application for compensation was 
received in December 1954, almost nine years after the 
veteran's retirement from service in January 1946. 

The pertinent evidence of record in January 1955 included the 
following: the veteran's service medical records and report 
of examination at separation (which showed no treatment for 
stomach problems during service and no such problems at 
separation); the narrative summary of the veteran's period of 
VA hospitalization from October to November 1954 (which made 
no mention of prior treatment for stomach problems, noted 
that the veteran reported the complaints began three years 
ago, found through examination and tests that the veteran's 
gastrointestinal tract was normal, and issued the diagnosis 
"psychophysiological gastrointestinal reaction - treated, 
improved"); the veteran's December 1954 claim for service 
connection (on which he reported having had inservice 
treatment for stomach problems as well as post service 
treatment for stomach problems by three physicians); copies 
of December 1954 letters VA sent to the three physicians 
seeking pertinent records; and a December 1954 reply postcard 
from the son of one private physician contacted (indicating 
that his father had died).

The January 26, 1955 rating decision denied service 
connection for stomach disorder identified as psycho-
physiological gastrointestinal reaction.  Three rating 
specialists (including one MD) signed the decision, which 
rested on three bases:  (1) that the veteran's service 
medical records and separation examination showed no 
treatment for stomach trouble during service, and no evidence 
of a stomach problem at separation; (2) that medical evidence 
from VA hospitalization in October and November 1954 showed 
that the veteran's gastrointestinal tract was normal; and (3) 
that the veteran was diagnosed with psycho-physiological 
gastrointestinal reaction that was not related by medical 
evidence to service. 

The veteran was notified of the January 1955 decision and of 
his appellate rights in a letter dated in February 1955; 
however, he did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  The veteran 
sought to reopen his claim in April 1994 and again in 
September 1995.  These claims were denied based on the 
absence of new and material evidence.  On January 31, 1997, 
VA received another statement from the veteran attempting to 
reopen his claim for entitlement to service connection for a 
stomach disorder.  VA eventually reopened the matter based on 
new and material evidence and granted service connection 
effective from the date of the January 31, 1997 claim.

In a statement (with attachments) received in June 2001, the 
veteran has alleged CUE in the RO's January 26, 1955 rating 
decision.  In a number of subsequent communications, 
including a September 2004 statement, the veteran's June 2005 
hearing before a decision review officer (DRO), and his 
February 2006 Board hearing, the veteran and his 
representative have essentially asserted the following:  (1) 
records showing medical treatment the veteran received for 
stomach problems from 1946 to 1954, which the veteran 
reportedly submitted to the VA hospital when admitted in 
October 1954, were not considered in the January 1955 RO 
decision and have not been seen again; (2) medical evidence 
submitted since 1955 clearly shows that the veteran's stomach 
condition was actually related to service; (3) the RO based 
its decision on the incorrect diagnosis found in the October-
November 1954 VA hospitalization summary and failed in its 
duty to assist by not providing the veteran with an 
appropriate examination prior to the 1955 RO denial; and (4) 
the rating specialists were biased and/or arrived at the 
wrong decision due to misinterpretation of the medical 
evidence of record in 1955.  

Based upon the evidence and law existing at the time of the 
January 26, 1955, rating decision, the Board finds there was 
no CUE in that decision.  

Initially, the Board finds no evidence of record to support 
the veteran's first contention, that he submitted medical 
records showing treatment for stomach problems from 1946 to 
1954 to VA doctors at the time of his October 1954 VA 
hospitalization.  The two-page VA hospitalization summary 
discussed the veteran's complaints and history of stomach 
problems without mention of any prior treatment.  Records 
were requested from three physicians identified by the 
veteran, however no records of medical treatment for stomach 
problems over the period from 1946 to 1954 were obtained and 
added to the claims file at the time of the January 26, 1955 
RO decision.  (The Board notes that it was not until January 
2000 that an August 1954 record of treatment by Dr. A was 
added to the file.)  While the veteran may be entirely 
correct in his contention, absent any supporting evidence to 
show that such records existed (much less that they were 
among facts available for VA consideration at the time of the 
January 1955 RO denial), the Board has no basis to find CUE.

The veteran's second contention, that the January 26, 1955 RO 
decision should be overturned because records submitted 
subsequent to the decision show that the veteran had a 
stomach disorder due to service, is not an allegation of CUE 
in that decision.  As stated above, the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  See Russell, supra, at 313-14 
(1992).

To the extent that the veteran asserts that there was CUE in 
the RO's failure to provide the veteran with a VA examination 
or to comply with the duty to assist, the Board points out 
that any such failure is not CUE.  In Cook v. Principi, 258 
F.3rd 1311 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
breach of a duty to assist cannot constitute CUE and that 
"grave procedural error" does not render a decision of VA 
non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 
Vet. App. 377 (1994), also noted that a CUE claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE.   

The veteran's remaining assertions of CUE are largely a 
disagreement with how the facts were weighed or evaluated.  
The veteran and his representative have expounded on their 
belief that the VA hospital summary for the period from 
October to November 1954 contained inaccurate medical 
findings and an improper diagnosis and/or that the RO rating 
specialists who signed the January 26, 1955 decision did so 
after misinterpreting the evidence of record.  The Board 
notes that the VA hospital summary discussed the veteran's 
history and complaints of stomach problems, provided details 
of his examination and findings on laboratory tests, and 
arrived at a diagnosis.  This information, as well as that in 
the veteran's service medical records provided the medical 
basis for the RO adjudicators (including one MD) 
determination on January 26, 1955 that service connection for 
the stomach problem was not warranted.  The Board does not 
agree with the veteran's argument.   Regardless, as stated 
above, disagreement as to how the facts were weighed or 
evaluated is not CUE.  See Damrel, 6 Vet. App. 242. 

While the Board finds that reasonable minds might differ as 
to whether the RO reached the correct determination as to the 
disposition of the veteran's claim in the January 26, 1955 
rating decision, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of clear and unmistakable error.  

Moreover, while the RO arguably did not fulfill its statutory 
duty to assist the veteran with the development of facts 
pertinent to his claims insofar as an examination addressing 
the etiology of his claimed disorder was not conducted, such 
a possible failure on the part of the RO also does not 
constitute clear and unmistakable error.  See Caffrey v.  
Brown, 6 Vet. App. 377, 384 (1994).  

Here, it is not shown that any critical facts were not 
considered or that controlling statutory and regulatory 
provisions were incorrectly applied.  In short, the Board 
concludes that the January 26, 1955 rating decision does not 
include the kind of error of fact or law which would compel a 
conclusion that the result would have been manifestly 
different but for the alleged error, and there is simply no 
basis upon which to find clear and unmistakable error in this 
decision.  As such, the veteran's motion requesting that the 
January 26, 1955 rating decision should be revised or 
reversed on the grounds of CUE must be denied.


II.  Earlier Effective Date

The record reflects that in a January 1955 rating decision, 
the RO denied service connection for psycho-physiological 
gastrointestinal reaction.  In a February 1, 1955, letter, 
the RO informed the veteran that it had denied service 
connection for a nervous stomach and informed him of his 
appellate rights.  The veteran did not appeal the decision 
within one year of the February 1955 notification.

In April 1994, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein he 
indicated he was seeking service connection for 
gastritis/stomach disorder.  In a January 1996 rating 
decision, the RO denied reopening the claim for service 
connection for a gastrointestinal disorder.  In a January 29, 
1996, letter, the RO attached a copy of the rating decision 
and of his appellate rights.  The veteran did not appeal the 
decision within one year of the January 1996 notification.

On January 31, 1997, the veteran's representative submitted a 
document, which was stamped with "INFORMAL CLAIM," in which 
the representative requested that the memorandum be accepted 
as an informal claim for compensation and/or pension.  The 
document was dated January 31, 1997 (which was a Friday) and 
it did not state what the claim was for.  The Board notes 
that this communication could have been considered a notice 
of disagreement with regard to the January 1996 RO denial - 
had it been submitted two days earlier and had it not been so 
vague as to fail to state what relief was sought.  
Additionally, under 38 C.F.R. § 20.305, when a document has 
no post-mark date, the post-mark date may be presumed to have 
been five days earlier than receipt of the document by VA.  
While this document has no post-mark, is clearly dated 
January 31, 1997, the very date in which it was received by 
VA, and no earlier filing date may be presumed.  On February 
4, 1997 (shortly after the January 31, 1997 informal claim), 
the veteran submitted a petition to reopen the claim for 
service connection for a stomach condition.

In August 1997, the RO denied reopening the claim, and the 
veteran appealed the decision.  In April 1999, the Board 
determined that the veteran had submitted new and material 
evidence and remanded the claim for service connection for a 
gastrointestinal disorder to the RO for additional 
development and adjudicative actions.

While the claim was in remand status, the RO granted service 
connection for chronic gastritis with peptic ulcer disease, 
effective January 31, 1997.  The veteran claims that because 
he has been seeking service connection for his 
gastrointestinal disorder since he was discharged from 
service, that he should receive compensation from the time he 
was discharged from service.  Additionally, the veteran has 
argued that he never received the February 1955 notification 
of the January 1955 rating decision.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease is legally precluded.  
The reasons follow.

The January 1955 RO rating decision, which denied service 
connection for psycho-physiological gastrointestinal 
reaction, and the January 1996 RO rating decision, which 
denied reopening the claim for service connection for a 
gastrointestinal disorder, are final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Thus, the earliest effective date 
possible could not be prior to January 1996.

The Board is aware that the veteran claims that he did not 
receive notification of the January 1955 rating decision.  
However, it must be noted that the February 1955 letter was 
sent to the exact same address as the veteran indicated on 
his application for compensation, received in December 1954.  
The February 1955 notification was not returned by the post 
office as undeliverable, and the veteran is presumed to have 
received the notification.  Woods v. Gober, 14 Vet. App. 214, 
220 (2000)  ("There is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued." citing Davis (Desmond) v. 
Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65; and Chute v. Derwinski, 1 Vet. App. 352, 
353 (1991)); see also Butler v. Principi, 244 F.3d 1337, 1339 
(Fed. Cir. 2001) (presumption of regularity applied to 
mailing of copy of notice of appellate rights so that where 
veteran did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).

Additionally, while the veteran is competent to assert that 
he did not receive the February 1955 notification, he must 
rebut the presumption of regularity by submitting "clear 
evidence to the effect that [VA's] regular mailing practices 
[were] not regular or that they were not followed."  Woods, 
supra (internal quotation marks and citations omitted).  The 
veteran has made no attempt at such a showing here, relying 
instead on his statements that he did not receive the letter.  
Nevertheless, a statement that the mailing in question was 
not received is insufficient to rebut the presumption of 
regularity, and thus his cursory assertion does not establish 
that the notice requirements associated with the February 
1955 notification have not been met.  See YT v. Brown, 9 Vet. 
App. 195, 199 (1996).

The veteran has not made any allegations as to not having 
received the January 1996 notification.  Following the 
January 1996 rating decision, the veteran, through his 
representative, filed an informal petition to reopen the 
claim for service connection for a gastrointestinal disorder 
on January 31, 1997.  After the claim was reopened and 
remanded by the Board in April 1999, the RO subsequently 
granted service connection for chronic gastritis with peptic 
ulcer disease and assigned an effective date of January 31, 
1997.  The Board concludes that this is the correct effective 
date.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)).  Here, the veteran's petition to 
reopen the claim for service connection for chronic gastritis 
with peptic ulcer disease was granted based upon his 
representative's January 31, 1997, submission.

An effective date prior to January 31, 1997, is legally 
precluded.  See id. As stated above, the effective date 
cannot precede January 1996, as that rating decision is 
final.  The veteran did not file a petition to reopen the 
claim for service connection for a gastrointestinal disorder 
between January 1996 and January 31, 1997.  
Applying 38 U.S.C.A. § 5110, the earliest effective date is 
date of receipt of claim.  Here, January 31, 1997.  Applying 
38 C.F.R. § 3.400, the earliest effective date is date 
entitlement arose or date of claim, whichever is later.  Even 
if entitlement to service connection arose in 1954, the date 
of receipt of claim is January 31, 1997.  The Board finds 
that the RO has granted the earliest effective date possible 
based upon the facts in this case and the law and 
regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for gastrointestinal disorder as 
of when he was discharged from service.  Based upon the above 
reasons, an effective date earlier than January 31, 1997, 
cannot be granted. 

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Increased Rating for Chronic Gastritis with Peptic 
Ulcer Disease

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
chronic gastritis with peptic ulcer disease.  In Fenderson v. 
West, 12 Vet. App 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  As will be explained below, however, 
following review of the medical evidence of record, the Board 
has decided against staged ratings, as the evidence does not 
show that the veteran's chronic gastritis with peptic ulcer 
disease has varied in severity over the years since the 
effective date of service connection, January 31, 1997.  

The medical evidence shows the veteran has a consistent 
history of gastrointestinal symptoms since discharge from 
service until the present.  He has undergone upper 
gastrointestinal x-rays, which have shown gastritis.  Barium 
enemas have been negative.

The report of a June 1998 upper endoscopy showed severe 
significant gastritis with patchy raised mucosal 
abnormalities consistent with intestinal metaplasia 
throughout the antrum and body of the stomach.  Small 
punctate erosions were also noted in multiple places across 
the antrum.  The diagnoses included diffuse erosive gastritis 
and intestinal metaplasia.

In a July 1998 letter, Dr. W. stated that the veteran was 
found to have an infection of the stomach with Helicobacter 
pylori on biopsy.  He stated the veteran had undergone 
appropriate antibiotic and medical treatment and the 
infection had resolved.  Dr. W. noted the veteran had a 
history of peptic ulcer disease, chronic gastritis, and 
gastroesophageal reflux disorder with small sliding hiatal 
hernia and that he took medications for these conditions.

March 1999 medical reports from Dr. W. show the veteran 
reported feeling much better after eradication of the 
Helicobacter pylori bacteria.  He stated the veteran had had 
no further recurrence of indigestion, dyspepsia, or 
epigastric pain.  Dr. W. stated that examination of the 
abdomen was negative, noting that it was soft and not 
distended.  He further stated there was no organomegaly, 
masses or tenderness, and that bowel sounds were normally 
active.  Dr. W. stated that the veteran seemed to have had 
complete success with eradication of the Helicobacter pylori 
infection and subsequent complete resolution of his symptoms.  
He added that he was convinced that the chronic abdominal 
pain and problems that the veteran had suffered for many 
years were caused by chronic peptic ulcer disease, secondary 
to Helicobacter pylori infection.  Dr. W. further added that 
the veteran had had symptoms of peptic ulcer disease dating 
back to his years in the service, and since Helicobacter 
pylori infection had only been understood as a cause of 
peptic ulcer disease in the past decade, it would have been 
impossible for his physicians to have made this diagnosis 
back then.  Dr. W. stated that since the infection had been 
eradicated, the veteran's symptoms had completely resolved.

An August 1999 VA examination report shows that the veteran 
reported he had had near complete resolution of his symptoms 
since treatment by Dr. W. in 1998.  The veteran denied any 
melena, hematochezia, bloating, or gas since treatment.  He 
stated he was able to eat his regular diet and had been 
relatively symptom free.  The examiner stated that on 
examination, the veteran was well nourished and appeared 
healthy.  He stated the veteran weighed 176 pounds.  The 
abdomen was reported as flat, soft, and without guarding or 
rebound.  The examiner noted that there was slight tenderness 
in the epigastric area.  He stated there were no masses or 
hepatosplenomegaly.  Stool was reported as guaiac and 
negative.  The examiner entered a diagnosis of chronic 
gastritis and peptic ulcer disease, secondary to Helicobacter 
pylori symptoms resolved with treatment.

A February 2000 private medical record shows that Dr. W. 
noted that the veteran continued to have recurrent bouts of 
dyspepsia, gas, bloating and abdominal discomfort, chronic 
constipation, Lactose intolerance, and gastritis with 
intestinal metaplasia.  The veteran reported that milk of 
magnesia had substantially helped the constipation and the 
gas as well.  He stated he had periodic episodes where the 
gas seemed to worsen.

In a March 2000 letter, the veteran stated that he had 
continuous recurrent episodes of the service-connected 
disability subsequent to March 1999 and that medication 
temporarily relieved some of the symptoms.

In an April 2000 letter, a VA physician's assistant stated 
that the veteran had been a patient of the clinic since 
October 1997 to the present.  She stated he was chronically 
plagued with abdominal distress related to his peptic ulcer 
disease, as well as irritable bowel syndrome.  The 
physician's assistant added that the veteran had been on 
chronic medication to help control these symptoms and that he 
would get multiple flare-ups.  She added that at times, the 
veteran could be symptom free, but that his abdominal 
conditions were recurring without complete resolution.

At a March 2001 RO hearing, the veteran stated that he 
currently weighed 180 pounds and noted that he had weighed 
159 pounds the prior year.  He stated he was taking vitamins 
because of his anemia, but admitted no medical professional 
had told him he had anemia.  He noted that he had gas, 
bloating, nausea, and a very little bit of vomiting.  

VA outpatient treatment records dated through November 2001 
show that in addition to chronic gastritis with peptic ulcer 
disease the veteran has had a history of diagnoses including 
GERD, irritable bowel syndrome, and ulcerative colitis.  A 
February 2002 VA outpatient treatment record showed that the 
veteran had irritable bowel syndrome and suffered from rectal 
bleeding.  His weight was noted to be 191 pounds.  The 
veteran reported pain, gas and bloating in June 2002.  In 
October 2002, it was noted that the veteran had a medical 
history including GERD, peptic ulcer disease, colitis, 
diverticulitis, hemorrhoids, and colon polyps.  The veteran 
stated that his stomach and intestinal problems have been 
alleviated with the current medications.  

The veteran underwent an August 2004 VA examination (at the 
Board's request) to determine the nature and severity of 
disability related to his service-connected chronic gastritis 
with peptic ulcer disease.   The examiner reviewed the 
veteran's claims file noting reported symptoms and medical 
treatment received for gastrointestinal problems since 
separation from service.  Symptoms were reported as including 
frequent bloating, cramping, constipation, and gas.  The 
veteran denied nausea and vomiting, stated that he had never 
been treated for anemia or gastrointestinal bleeding, and 
indicated that his weight had been stable at 180 pounds.  On 
examination, the examiner stated that the veteran was well-
nourished and weighed 181 pounds.  Bowel sounds were normal 
and active throughout and there was generalized tenderness to 
palpation throughout the entire abdomen.

VA outpatient treatment records show that the veteran was 
treated in September 2004 for complaints including chronic 
constipation.  It was noted that the veteran  developed black 
stools, which he thought may be an indication of bleeding.  
Hemoccult was positive.  A January 2005 record noted that the 
veteran was to be scheduled for a repeat EGD 
(epigastricduodonoscopy) and colonoscopy.  The assessment 
included irritable bowel syndrome, GERD, chronic 
constipation, internal hemorrhoids, diverticulosis, ventral 
hernia, and history of gastric polyps.  The veteran was seen 
in April 2005 with complaints of ongoing gastric upset.  It 
was noted that antacids helped initially, but that the 
veteran's dyspepsia had since grown worse, and was now 
accompanied by constipation, gas, and bloating.  The 
diagnoses included stomach polyps and it was noted that the 
veteran was due to report to EGD and colonoscopy later this 
year.  

A September 2005 record shows treatment by Dr. W. for 
complaints of constipation with altered bowel habits.  On 
physical examination the veteran's abdomen was soft and 
nontender, without organomegaly, masses, or bruits, and bowel 
sounds were normally active.  The assessment included 
question of possible diverticulitis.  In September 2005, the 
veteran underwent a colonoscopy. 

During his February 2006 hearing, the veteran reported 
symptoms including gastritis, bloating, indigestion, and some 
vomiting.  He reported taking medication for his 
gastrointestinal problems, and he indicated that his symptoms 
required ongoing treatment.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran's service-connected chronic gastritis with 
peptic ulcer disease has been rated as 40 percent disabling 
under 38 C.F.R. § 4.113, Diagnostic Codes 7304-7307 (for 
rating gastric/duodenal ulcers and gastritis).  

Under Diagnostic Code 7304 and 7305, severe ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Codes 7304 and 
7305.  A moderately severe duodenal ulcer, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year warrants a 40 percent evaluation.  Id.

Under Diagnostic Code 7307, hypertrophic gastritis is rated 
60 percent when chronic with severe hemorrhages, or large 
ulcerated areas.  38 C.F.R. § 4.114, Diagnostic Codes 7307.  
When the gastritis is manifested by chronic symptoms with 
multiple small eroded or ulcerated areas, a 30 percent rating 
is for application.  Id. 

The Board finds that the preponderance of the evidence is 
against the grant of a higher evaluation above the current 40 
percent rating at any period since the effective date of 
service connection.  

First, the service-connected chronic gastritis with peptic 
ulcer disease has never been shown to warrant a higher rating 
under the provisions for rating ulcers, since it has always 
been manifested by no more than recurrent incapacitating 
episodes averaging 10 days or more in duration, at least four 
or more times a year.  The medical evidence does not show 
that the veteran's service-connected disability is manifested 
by hematemesis, melena, anemia, or weight loss.  Based upon 
the symptoms the veteran reports in the examinations and in 
the treatment reports, he meets the criteria a for a 40 
percent rating (but no higher) under Diagnostic Code 7304.  
He has continuous symptoms throughout the year, but not 
necessarily incapacitating episodes.  Thus, the Board finds 
that the above-described symptoms are indicative of no more 
than a 40 percent evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7304.

Second, turning to the provisions for rating gastritis, the 
Board finds that a higher rating (in excess of 40 percent) is 
likewise not warranted at any period since the effective date 
of service connection.  The veteran's chronic gastritis with 
peptic ulcer disease has not been shown to be productive of 
severe hemorrhages or large ulcerated or eroded areas.  
Without such findings, a rating in excess of the current 
evaluation is not possible.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7304.

For these reasons, the preponderance of the evidence is 
against an evaluation in excess of 40 percent. 

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than the 40 percent evaluation, the medical findings do not 
support his assertions for the next higher evaluation under 
provisions for rating ulcers or for rating gastritis.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).




IV.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the instant case, the VCAA does not apply to the CUE 
claim.  CUE claims are based on the evidence of record and 
law in effect at the time of the challenged VA decision, and 
the notice and duty to assist provisions of the VCAA do not 
apply to such claims.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  The veteran is not prejudiced by the Board's 
proceeding with appellate review on this matter.

The VCAA does apply to claims for earlier effective dates and 
increased ratings. In this matter, the Court specifically 
remanded these claims to ensure compliance with the VCAA.  In 
a May 2004 remand, the Board specifically directed the RO to 
provide the veteran with the notice requirements of the VCAA.  

The notice requirements were met in this case by the RO's 
letter sent to the claimant in July 2004.  That letter 
advised the claimant of the information necessary to 
substantiate his claims for an earlier effective date and for 
an increased rating, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b) (2005).  The July 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (reversed on other grounds).  
Although the notice provided to the claimant in 2004 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claims were readjudicated and an 
additional SSOC was provided to the veteran in July 2005.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims for an earlier effective date or an 
increased rating for his chronic gastritis with peptic ulcer 
disease.  While the veteran asserts that records of treatment 
for stomach problems for the period from 1946 to 1954 were 
once available, the Board notes that there is no supporting 
evidence showing that any such evidence exists.  Regardless, 
such evidence would have no impact on the veteran's claim for 
an earlier effective date prior to January 31, 1997, as those 
records would predate January 1996, the date of the last 
final decision.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.)  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA 
gastrointestinal examination in August 2004.  Since then 
additional VA and private records pertaining to treatment for 
the chronic gastritis with peptic ulcer disease have been 
submitted.  The Board notes that recently submitted records 
are accompanied by a March 2006 waiver of RO review.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's chronic 
gastritis with peptic ulcer disease since he was last 
examined.  The veteran has not reported receiving any other 
recent treatment specifically for this condition (other than 
treatment shown in records he recently submitted), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The August 2004 VA examination report is thorough and 
supported by VA and private records of treatment.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.  Additionally, since an 
examination at this point could not possibly have any bearing 
on the question of whether an earlier effective date is 
warranted, no examination is necessary with regard to that 
issue.  There is no reasonable possibility that a medical 
opinion would aid in substantiating the claim for an earlier 
effective date since it could not provide evidence of a past 
event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, supra, 
at 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

The appeal to establish CUE in a January 26, 1955, rating 
decision denying service connection for a stomach disorder is 
denied. 

Entitlement to an effective date earlier than January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease is denied. 

Entitlement to an initial evaluation in excess of 40 percent 
for chronic gastritis with peptic ulcer disease is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


